Case: 1:17-cv-02553-DCN Doc #: 96 Filed: 09/15/20 1 of 1. PagelD #: 1778

MINUTES OF PROCEEDINGS NORTHERN DISTRICT OF OH

 

Summit Garden Associates, et al.,
Date: September 15, 2020

Plaintiff(s)
v. Judge Donald C. Nugent
CSC Serviceworks, Inc., Court Reporter: None
Defendant(s)

Case Number: 1:17 CV 2553

A sheghense Keli bbl w wll ewnash whi ling
it _¢ idk ll,
eat tr ton boner "I= 0 Pre Caro
Ha ta WA adn Ht Guaeluctien ot atte ode
Ys ataln a
it

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Length of Proceeding: iS Wwn, United States District Judge
